Per Curiam: This matter coming on to be heard before the court on a motion to reinstate the claim. From the files it appears that on May 14,1931, an opinion was rendered by this court wherein an award in the sum of $2,416.94 for the payment of hospital bills, doctor bills, and nurses bills, was allowed. Prior to that time claimant had received $1,472.85 in addition for such purposes, making a total of $3,889.79. The rule of res adjudicata will apply. This is not a harsh rule, particularly in this case, because it appears from the records of the Division of Highways, Department of Public Works and Buildings, that the claimant actually received $175.00 per month from December 1, 1928* the date of his injuries, to February 13, 1933, and then continued on the State payroll at a salary of $100.00 per month from then until April 17, 1933. The motion for leave to reinstate, will, therefore, be denied.